Affirmed and Memorandum Opinion filed June 14, 2007







Affirmed
and Memorandum Opinion filed June 14, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00942-CR
NO. 14-06-00943-CR
____________
 
ARNOLD RAY PARKER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 228th District
Court
 Harris County, Texas
Trial Court Cause No.
917480, 927803
 

 
M E M O R A N D U M   O P I N I O N




Appellant
entered a plea of guilty to the offenses of aggravated sexual assault and
aggravated kidnapping.  Pursuant to a plea bargain, the trial court deferred
adjudication of guilt and place appellant under community supervision for a
period of ten years.  Subsequently, the State moved to adjudicate guilt in both
cases.  The trial court found appellant violated the terms and conditions of
his community supervision.  On October 20, 2006, the trial court proceeded to
adjudication and found appellant guilty in both cases.  In both case, the trial
court sentenced appellant to confinement for eighteen years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant
filed a notice of appeal in each case.
Appellant=s appointed counsel filed a brief in
which he concludes the appeal in each case is wholly frivolous and without
merit. The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this date, more
than sixty days has elapsed and no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal in each
case is wholly frivolous and without merit.  Further, we find no reversible
error in the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed June
14, 2007.
Panel consists of Justices Anderson, Fowler, and
Frost.
Do Not Publish C Tex. R. App. P.
47.2(b).